Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION

1.	This office action is in response to an amendment received on 6/29/22 for patent application 16/859,778.
2.	Claims 1-4, 8-11, 14-15 are amended.
3.	Claims 1-7, 14-20 are rejected.


                                            RESPONSE TO ARGUMENTS
Applicant argues#1
Applicant respectfully asserts that the claims here do not recite a “mental process.” Instead, the claimed approach is directed to improvements to computer-related technology allowing for identifying, through a number of computer processing techniques involving matrix analyses too complex to be practically performed mentally, whether hidden recurring charges exist within a user’s transaction data.
The claimed approach describes organizing transaction history data into a matrix of preset time periods. This matrix construction facilitates the data analytics carried out by the different processes, several of which rely on a proximity of different data points either within a specific row, or within a specific column of the matrix. Furthermore, the above-listed features allow for more accurate predictions of the likelihood of recurring events. The Specification further describes this feature: The present disclosure improves upon the conventional method. As will be explained in further detail throughout this disclosure, this is achieved through the use of a matrix construction of the transaction timeline 100. Within this construct, the system then performs multiple subroutines. Spec., [0033].
Therefore, for at least the aforementioned reasons, claim 1 does not recite an abstract idea and thus is patentable. Claims 8 and 14 recite similar features and likewise are patentable for at least the same reasons as claim 1, and further in view of their own respective features.
Examiner Response
Examiner respectfully disagrees.
Based on the amendments to the claims, the claims are rejected under 35 USC 101 as reciting a mental process. See the 35 U.S.C 101 rejection below.
Furthermore there are no additional elements that are indicative of integration into a practical application.
Applicant is pointed to the October 2019 update which states on page 13:
During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.
Now turning to the instant specification, which discloses in the paras below, paras 33, 35, 38, 99 is reproduced below:
[0033] The present disclosure improves upon the conventional method. As will be explained in further detail throughout this disclosure, this is achieved through the use of a matrix construction of the transaction timeline 100. Within this construct, the system then performs multiple subroutines. The results of these subroutines are then provided to a scoring engine, which aggregates the results of the various subroutines in order to determine an overall likelihood (e.g., a score) that a recurring transaction is present in the data. A final recurrence determination is made based on a comparison of the score to a threshold value. 
[0035] The databases 210 store financial transaction data of the financial transactions that involve the financial institution. As discussed above, each transaction data may include a wide variety of information, such as customer name, merchant name, transaction date, transaction amount, etc. The databases 210 receive the financial transaction data from a variety of different sources via a network 205. In embodiments, the network 205 may include one or more of a Local Area Network (LAN), Wide Area Network (WAN), public-switched telephone network (PSTN), or the Internet, and may consist of packet-switched or circuit-switched routing elements.  
[0038] After the data parser 230 has extracted and organized the relevant data, the matrix constructor 240 organizes the extracted data into a matrix format. As discussed above, the matrix consists of a plurality of time periods of the transaction timeline arranged vertically. An example transaction matrix is illustrated in Fig. 3A, which is described in further detail below. In an embodiment, the matrix constructor 240 identifies the time periods, and the transactions pertaining to those transactions, based on date fields of the transaction data. Once the time periods have been identified, the matrix constructor organizes the various transaction entries into the different time periods, and constructs the matrix with time periods aligned vertically. [0039] Once the matrix constructor 240 has generated the transaction matrix, the transaction matrix is provided to the recurrence analyzer 250. The recurrence analyzer 250 carries out one or more analysis subroutines of the transaction matrix in order to identify whether the customer has any recurring transactions with the merchant. The functionality of the recurrence analyzer 250 is discussed in further detail below, with respect to figures 2B-5B. The recurrence analyzer 250 provides the results of the various analysis subroutines to the scoring engine 260.

[0098] The following description of a general purpose computer system is provided for the sake of completeness. Embodiments of the present disclosure can be implemented in hardware, or as a combination of software and hardware. Consequently, embodiments of the disclosure may be implemented in the environment of a computer system or other processing system. An example of such a computer system 1000 is shown in Fig. 10. One or more of the elements depicted in the previous figures can be at least partially implemented on one or more distinct computer systems 1000, such as the transaction analysis engine 220 or any of the elements therein, as well as the recurrence analyzer or any of the elements therein. 

[0099] Computer system 1000 includes one or more processors, such as processor 1004. Processor 1004 can be a special purpose or a general purpose digital signal processor. Processor 1004 is connected to a communication infrastructure 1002 (for example, a bus or network). Various software implementations are described in terms of this exemplary computer system. After reading this description, it will become apparent to a person skilled in the relevant art(s) how to implement the disclosure using other computer systems and/or computer architectures. 

It can be seen from the instant specification that there is no technical explanation of the asserted improvement (computer processing techniques involving matrix analyses) and reflected in the claims. The additional elements in the claim (the database, the analysis engine, the recurrence analyzer, and matrix) are all computing components that are recited at a high level of generality, and as such are being used as a tool to implement the identified abstract idea. 
Therefore there are no additional elements in the claims that are indicative of integration into a practical application. 
The use of these additional elements to perform the mental steps (the identified abstract idea steps) does not negate the mental nature of the identified abstract limitations.
The rejection is maintained.

Applicant argues#2
 Claims 2-7 and 15-20 each depend either directly or indirectly from one of claims 1, 8, and 15, and are therefore patentable for at least the reasons set forth for claims 1, 8, and 15, and further in view of their own respective features. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejections of claims 1-7 and 14-20 under 35 U.S.C. § 101. Claims 1-7 The Office Action also rejects claims 1-7 under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. Office Action, p. 8. By this Amendment, independent claim 1 is amended responsive to the rejection and in accordance with the Examiner’s suggestions. Accordingly, Applicant respectfully requests withdrawal of the rejection. Rejections under 35 U.S.C. § 103 Claims 1-7 and 14-20 are rejected under 35 U.S.C 103 over Sachtleben (U.S. Pat. No. 10,572,727) in view of Merz (U.S. Pat. No. 10,896,424). This rejection is respectfully traversed. The applied references fail to disclose and would not have rendered obvious at least “organize the extracted transactions into a matrix, each row of the matrix corresponding to a preset time period and each column of the matrix corresponding to a time unit within the preset time period,” as recited in independent claim 1. 
The Office Action alleges that Merz discloses the claimed matrix in Fig 8. However, as shown in Fig. 8, and as discussed during the interview, Merz’s matrix does not include any preset time periods, and is not arranged such that time units overlap within columns of the matrix. Rather, Merz’s matrix is significantly different than that recited in the claims.
Merz explains that the matrix “provides a measure of the associations between pairs of merchants 24 based on how often the plurality of cardholders transacts with both merchants of the pair.” Merz, 16:12-17. Therefore, Merz’s matrix is not arranged as the claimed matrix, but rather compares a row of merchants to a column of other merchants. Specifically, Merz discloses that the matrix of Fig. 8 is a “merchant correspondence matrix.” Merz, Abstract. Merz explains that the matrix is constructed from transactions by a cardholder between two merchants for all transactions within a time window. Merz, 15:59-16:11. Sachtleben is not relied on for teaching the claimed matrix and is silent with respect to these features.  For at least similar reasons, the applied references fail to disclose and would not have rendered obvious at least “arrange the events in a matrix configured with each row corresponding to a preset time period and each column of the matrix corresponding to a time unit within the preset time period,” as recited in independent claim 8, and “generating a transaction matrix that includes the extracted transactions located at positions in the transaction matrix corresponding to a date on which they occurred, each row of the transaction matrix corresponding to a preset time period and each column of the transaction matrix corresponding to a time unit within the preset time period,” as recited in independent claim 14. Therefore, independent claims 1, 8 and 14 are patentable over the applied references. Claims 2-7, 9-13, and 15-20 are patentable at least for their dependencies from the independent claims, as well as for the additional features they recite. Accordingly, Applicant respectfully requests withdrawal of the rejection. 
Examiner Response
This argument is moot as a new grounds of rejection is provided based on the amendments to the claims, see the section 103 rejection below.

                                         Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1-7, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system and method which is one of the statutory categories of invention. (Step 1: YES).
Claim 1 recites the limitations of:  
A recurrence detection system for detecting a recurring transaction in a history of transactions, the system comprising: 
a database that stores the history of transactions; and 
an analysis engine having one or more processor configured to: 
receive the history of transactions from the database and to extract transactions that occurred between an individual and a merchant during a duration of time; 
organize the extracted transactions into a matrix, each row of the matrix corresponding to a preset time period and each column of the matrix corresponding to a time unit within the preset time period;
a recurrence analyzer configured to analyze the matrix and store data indicative of a presence or absence of a recurring transaction, the analysis of the matrix including at least one analysis of a column of data within the matrix and at least one analysis of a row of data within the data; and
determine whether a recurring charge exists in the extracted transactions based on the stored data.
Claim 14 adds the additional element (generating a recurrence score based on the column analysis and the row analysis indicative of a relative likelihood that a recurring transaction between the user and the merchant exists).
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as a Mental Process.
The claim recites elements that are in bold above,  (e.g., detecting a recurring transaction in a history of transactions; stores the history of transactions; and receive the history of transactions from the database and to extract transactions that occurred between an individual and a merchant during a duration of time; organize the extracted transactions into a matrix, each row of the matrix corresponding to a preset time period and each column of the matrix corresponding to a time unit within the preset time period;  analyze the matrix and store data indicative of a presence or absence of a recurring transaction, the analysis of the matrix including at least one analysis of a column of data within the matrix and at least one analysis of a row of data within the data; and determine whether a recurring charge exists in the extracted transactions based on the stored data, generating a recurrence score based on the column analysis and the row analysis indicative of a relative likelihood that a recurring transaction between the user and the merchant exists), which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a mental process, more specifically, a concept mentally with a pen and paper (steps for determining  whether a recurring charge exists). 
  Accordingly, claims 1 recites an abstract idea. Claim 14 is abstract for similar reasons.
 (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
	A database;
	A processor
	An analysis engine;
	A matrix;
	A recurrence analyzer;
The database, processor, analysis engine, matrix and recurrence analyzer, which are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the mental process, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1,14 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1,14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-7, 15-20 which further define the abstract idea that is present in their respective independent claims 1,14 and thus correspond to a Mental Process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-7, 15-20 are directed to an abstract idea. Thus, claims 1-7, 14-20 are not patent-eligible.





                                        Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3 are being rejected under 35 U.S.C 103(a) as being unpatentable over  US 2015/0154590 to Ghosh et al, herein Ghosh in view of US Patent 11,392,956 to Piparsaniya et al, herein Piparsaniya. 
	Regarding claim 1, Ghosh discloses: 
A recurrence detection system for detecting a recurring transaction in a history of transactions, the system comprising: 
a database that stores the history of transactions (At least [0026]:  Payment network 28 and/or issuer bank 30 stores the payment card information, such as a type of merchant, amount of purchase, date of purchase, in a database 120 (shown in FIG. 2)
       ; and 
an analysis engine having one or more processors configured to: 
receive the history of transactions from the database and to extract transactions that occurred between an individual and a merchant during a duration of time (At least:  [0026], [0034],[0073]);
	organize the extracted transactions into a matrix, each row of the matrix corresponding to a preset time period and each column of the matrix corresponding to a time unit within the preset time period (At least: Abstract; [0066], [0007], [0022], [0065]);
Ghosh does not disclose, Piparsaniya in the same field of endeavor discloses:
	a recurrence analyzer configured to analyze the matrix and store data indicative of a presence or absence of a recurrent transaction, the analysis of the matrix including at least one analysis of a column of data within the matrix and at least one analysis of a row of data within the data (At least: Fig 3D and associated text); 
determine whether a recurring charge exists in the extracted transactions based on the stored data (At least: Fig 3D and associated text; column 25: lines 19-41).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghosh’s invention to include a recurrence analyzer configured to analyze the matrix and store data indicative of a presence or absence of a recurrent transaction, the analysis of the matrix including at least one analysis of a column of data within the matrix and at least one analysis of a row of data within the data; 
determine whether a recurring charge exists in the extracted transactions based on the stored data in order to ensure that the risk and fraudulent activities of the merchant is mitigated (Piparsanyia: column 5: lines 61-66).

	Regarding claim 2, Ghosh discloses the recurrence detection system of claim 1. Ghosh further discloses wherein the organizing extracted transactions into the matrix includes dividing the duration of time into preset time periods and organizing the preset time periods into rows of the matrix (At least: [0069]:  FIG. 7 is an example transaction matrix 500 generated by transaction matrix module 121 (shown in FIG. 1) for use in improving merchant operations. Transaction matrix 500 includes a plurality of cells 505. In the example embodiment, cells 505 are arranged in a plurality of rows 510 and columns 515. Alternatively, time periods 505 may be arranged in any manner and in any number of dimensions that enables transaction matrix 500 to function as described herein. Also, in the example embodiment, transaction matrix 500 includes at least one identifier 520 that defines a time period associated with each cell 505. In the example embodiment, identifier 520 may describe a day-of-week and/or a time-of-day. Alternatively, identifier 520 may be any method of identifying a time period associated with each cell 505.

	Regarding claim 3, Ghosh discloses the recurrence detection system of claim 2. Ghosh further discloses wherein the preset time periods each have a plurality of time units, and wherein the one or more processors are further configured to insert each extracted transaction at the time unit on which it occurred (At least: [0006]).

2.	Claims 4-7 are being rejected under 35 U.S.C 103(a) as being unpatentable over Ghosh in view of Piparsaniya and further in view of Merz (US Patent 10,896,424).
	Regarding claim 4, Ghosh discloses the recurrence detection system of claim 1. Ghosh does not disclose, Merz in the same field of endeavor discloses:
	wherein the one or more processors further includes an alignment calculator, a value comparator, noise detection, and a history counter, each configured to execute a subroutine for analyzing the matrix (At least: column Fig 8: 808: Line of Symmetry; column 5: lines 32-42; column 20: lines 59-67; column 21: lines 1-14; column 22: lines 58-67).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghosh’s invention to include wherein the recurrence analyzer one or more processors further includes an alignment calculator, a value comparator, noise detection, and a history counter, each configured to execute a subroutine for analyzing the matrix in order to ensure that out of pattern transactions are detected and to minimize transactional risk (Merz: column 18: lines 8-17).
	Regarding claim 5, Ghosh discloses the recurrence detection system of claim 4. Ghosh does not disclose, Merz in the same field of endeavor discloses wherein the alignment calculator is configured to calculate, for each column of the matrix, a distance from the column to each nearest transaction in each row of the matrix (At least: column  15: lines 20-24).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghosh’s invention to include wherein the alignment calculator is configured to calculate, for each column of the matrix, a distance from the column to each nearest transaction in each row of the matrix in order to ensure that out of pattern transactions are detected and to minimize transactional risk (Merz: column 18: lines 8-17).
	Regarding claim 6, Ghosh discloses the recurrence detection system of claim 4. Ghosh does not disclose, Merz in the same field of endeavor discloses wherein the value comparator is configured to identify, for each column of the matrix, a nearest transaction in each row of the matrix and to determine a relative similarity between transaction values of the identified nearest transactions (At least: column 16: lines 40-45).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghosh’s invention to include wherein the value comparator is configured to identify, for each column of the matrix, a nearest transaction in each row of the matrix and to determine a relative similarity between transaction values of the identified nearest transactions in order to ensure that out of pattern transactions are detected and to minimize transactional risk (Merz: column 18: lines 8-17).

	Regarding claim 7, Ghosh discloses the recurrence detection system of claim 4. Ghosh does not disclose, Merz in the same field of endeavor discloses wherein the noise detection is configured to calculate a relative similarity of each transaction value within a row of the matrix to a mean value of transactions within a selected column (At least: column 18: lines 51-57; column 19: lines 1-7).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghosh’s invention to include wherein the noise detection is configured to calculate a relative similarity of each transaction value within a row of the matrix to a mean value of transactions within a selected column in order to ensure that out of pattern transactions are detected and to minimize transactional risk (Merz: column 18: lines 8-17).

3.	Claims 14-20 are being rejected under 35 U.S.C 103(a) as being unpatentable over US 2015/0154590 to Ghosh et al, herein Ghosh in view of US Patent 11,392,956 to Piparsaniya et al, herein Piparsaniya and further in view of US 2018/0197200 to Zoldi et al, herein Zoldi.
	Regarding claim 14, Ghosh discloses: 
 A method for identifying a recurring transaction in a set of transaction data, the method comprising: 
receiving a history of transactions (At least: [0026], [0034],[0073]);
       ; 
extracting transactions from the history that occurred between a user and a merchant (At least:  [0026], [0034],[0073]);
 ; 
generating a transaction matrix that includes the extracted transactions located at positions in the transaction matrix corresponding to a date on which they occurred, each row of the transaction matrix corresponding to a preset time period and each column of the transaction matrix corresponding to a time unit within the preset time period (AT least: [0066], [0007], [0022], [0065]);
Ghosh does not disclose, Piparsaniya discloses: 
; performing a column analysis of at least one column of data within the transaction matrix (At least: [0066], [0007], [0022], [0065]);
performing a row analysis of at least one row of data within the transaction matrix (At least: Fig 3D: and associated text).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghosh’s invention to include performing a column analysis of at least one column of data within the transaction matrix; performing a row analysis of at least one row of data within the transaction matrix in order to ensure that the risk and fraudulent activities of the merchant is mitigated (Piparsanyia: column 5: lines 61-66).

Ghosh does not disclose, Zoldi in the same field of endeavor discloses and generating a recurrence score based on the column analysis and the row analysis indicative of a relative likelihood that a recurring transaction between the user and the merchant exists (At least: [0048], [0049], Fig 4: Ranking table).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghosh’s invention to include and generating a recurrence score based on the column analysis and the row analysis indicative of a relative likelihood that a recurring transaction between the user and the merchant exists in order to ensure that a user’s purchase behavior pattern can be determined (Zoldi: [0048]).
	Regarding claim 15,  Ghosh discloses the method of claim 14. Ghosh further discloses wherein the generating of the transaction matrix includes dividing a duration of time into preset time periods and organizing the preset time periods into rows of the transaction matrix, each row being aligned by respective time units of the time periods (At least: Abstract; [00606], [0007], [0022], [0065]).
	Claim 16 is being rejected using the same rationale as claim 5.
	Claim 17 is being rejected using the same rationale as claim 6.
	Claim 18 is being rejected using the same rationale as claim 16.
	Claim 19 is being rejected using the same rationale as claim 7.
	Regarding claim 20, Ghosh discloses the method of claim 15. Ghosh does not disclose, Zoldi in the same field of endeavor discloses wherein the generating of the recurrence score includes presetting the recurrence score to a predetermined value and increasing or decreasing the recurrence score based on results of the analyzing (At least: Fig 3: Ranking table, [0048], [0049]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ghosh’s invention to include wherein the generating of the recurrence score includes presetting the recurrence score to a predetermined value and increasing or decreasing the recurrence score based on results of the analyzing in order to ensure that a user’s purchase behavior pattern can be determined (Zoldi: [0048]).
                                                             CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        8/15/2022